

Cimpress N.V.
Remuneration Policy for Board of Directors


The Board of Directors of Cimpress N.V. (including any successor entity, the
“Company”) is composed of Executive Directors and Non-Executive Directors. The
compensation of the Executive Directors and Non-Executive Directors is
determined in accordance with the principles set forth in this remuneration
policy, which was adopted by the general meeting of shareholders of the Company
on November 13, 2018.
Our success is dependent on our ability to attract and retain top talent and to
motivate that talent to achieve outstanding long-term performance. The
compensation program(s) for Executive Directors and Non-Executive Directors may
consist of some or all of the components described below, which may be provided
pursuant to compensatory plans, retention, employment, or other individual
agreements, or otherwise.
Compensation of Executive Directors
The principal elements of our compensation program for Executive Directors
include some or all of base salary, annual or special-purpose incentives, and
long-term incentives.
The Company’s long-term incentive program is designed to focus our executives on
long-term performance and align their interests with those of our shareholders.
The Company may utilize equity-based compensation vehicles such as share
options, restricted share units, performance share units, and other equity-based
awards to compensate Executive Directors. The Company may also utilize
cash-based compensation vehicles such as short-term or long-term cash incentive
programs that are paid based on continued employment and/or performance,
operational, financial, or other measures determined by the Board of Directors
to be important to the Company’s success.
The Company may provide the Executive Directors with other compensation or
benefits such as deferred compensation benefits, pension and retirement
benefits, medical and other types of indemnification or insurance coverage,
perquisites and other fringe benefits, and payments and other benefits relating
to the termination of the Executive Director’s employment or a change in control
of the Company. The Board of Directors may also establish other compensation
arrangements in consideration of the best interests of the Company.
Compensation of Non-Executive Directors
Non-Executive Directors may receive cash compensation including some or all of
an annual retainer, reimbursement of expenses incurred in connection with their
service, and fees tied to certain actions or roles such as meeting fees, fees
for serving as Lead Non-Executive Director or chair of a committee of the Board
of Directors, and fees for serving on committees of the Board of Directors.
Non-Executive Directors may receive equity-based compensation to align their
interests with the interests of the Company’s shareholders, such as share
options, restricted share units, performance share units, and other equity-based
awards.
Non-Executive Directors may also receive some or all of the compensation
elements awarded to Executive Directors.
No Personal Loans; Advances and Guarantees
The Company may not provide any type of personal loans to members of the Board
of Directors. The Company may provide guarantees or make advances to members of
the Board of Directors only to the extent permitted by applicable law and only
in the ordinary course of business, except that this paragraph does not prohibit
reasonable and customary benefits.




